         Case 1:20-cv-01063-RDB Document 52 Filed 09/01/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

__________________________________________
                                           )
CHESAPEAKE BAY FOUNDATION, INC., et al., )
                                           )
                      Plaintiffs,          )
                                           )
       v.                                  ) Case Nos. 1:20-cv-01063-RDB;
                                           )           1:20-cv-01064-RDB
                                           )
MICHAEL S. REGAN, in his official          )
capacity as Administrator of the U.S.      )
Environmental Protection Agency, et al.,   )
                                           )
                      Defendants.          )
 _________________________________________ )


               JOINT MOTION TO MODIFY THE SCHEDULING ORDER


       Plaintiffs and Defendant Agencies hereby submit this joint motion to modify the

scheduling order in the above captioned cases. The bases for this motion are set forth below:

1.     In these consolidated cases, Plaintiffs challenge two rules promulgated by the Agencies

that define the phrase “waters of the United States” in Section 1362(7) of the Clean Water Act:

the Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg.

22,250 (Apr. 21, 2020), and the Definition of “Waters of the United States” – Recodification of

Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019).

2.     On November 24, 2020, Plaintiffs filed their combined motion for summary judgment on

both rules. Dkt. No. 35. The Agencies filed their combined response and cross-motion on

January 15, 2021. Dkt. No. 45.




                                                1
         Case 1:20-cv-01063-RDB Document 52 Filed 09/01/21 Page 2 of 3



3.     Pursuant to this Court’s order on February 2, 2021, and again on July 29, 2021, these

combined cases have been held in abeyance pending the Agencies’ review of the 2020 Rule. Dkt.

No. 48, Dkt. No. 51. The abeyance in this case ends on September 1, 2021.

4.     On August 4, 2021, the Agencies issued a Federal Register notice announcing that the

Agencies intend to undertake two rulemakings. 86 Fed. Reg. at 41,911. First, the Agencies intend

to propose restoring the regulations defining “waters of the United States” that were in place

until 2015, with updates consistent with relevant Supreme Court decisions. Id. The Agencies

then intend to propose a second rule that builds upon that regulatory foundation with the benefit

of additional stakeholder engagement. Id.

5.     The Defendant Agencies intend to file a motion for voluntary remand of the 2020 Rule

without vacatur. Plaintiffs are not opposed to remand, but believe that remand should include

vacatur. The Parties propose to address these issues on a motion for remand.

6.     The Parties now propose the following schedule on a motion for remand.


               September 29, 2021 – Defendants’ opening motion due.

               October 29, 2021 – Plaintiffs’ response due.

               November 23, 2021 – Defendants’ reply due.


For the foregoing reasons, the Parties respectfully request this Court approve the proposed

scheduling order.

Dated: September 1, 2021

                                                     Respectfully submitted,

                                                     /s/ Brittany Wright
                                                     Brittany E. Wright (Bar No. 21029)
                                                     Jon A. Mueller (Bar No. 17142)
                                                     Chesapeake Bay Foundation, Inc.

                                                2
         Case 1:20-cv-01063-RDB Document 52 Filed 09/01/21 Page 3 of 3



                                                     6 Herndon Avenue
                                                     Annapolis, MD 21403
                                                     (443) 482-2025
                                                     Fax: (410) 268-6687
                                                     bwright@cbf.org
                                                     jmueller@cbf.org

                                                     Counsel for Plaintiffs


                                                     /s/ Sonya J. Shea
                                                     SONYA J. SHEA, Bar No. 807648
                                                     Trial Attorney
                                                     Environment and Natural
                                                     Resources Division
                                                     U.S. Department of Justice
                                                     999 18th Street, South Terrace, Suite 370
                                                     Denver, CO 80202
                                                     Telephone: (303) 844-7231
                                                     Facsimile: (303) 844-1350
                                                     sonya.shea@usdoj.gov

                                                     SARAH IZFAR, Bar No. 19587
                                                     Trial Attorney
                                                     Environment and Natural
                                                     Resources Division
                                                     U.S. Department of Justice
                                                     P .O. Box 7611
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 305-0490
                                                     Facsimile: (202) 514-8865
                                                     sarah.izfar@usdoj.gov

                                                     Counsel for Defendants




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 1, 2021, I electronically transmitted the foregoing to
the Clerk of the Court using the ECF system for filing and transmittal of a Notice of Electronic
Filing to registered counsel for all parties.

                                                             /s/ Brittany Wright



                                                 3
